In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the Suffolk County Civil Service Commission to eliminate height and weight requirements for the position of police officer, in which proceeding respondents cross-moved to dismiss the petition, petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered August 7, 1975, which granted the cross motion. Judgment affirmed, with $50 costs and disbursements. In our opinion there was no evidence in the *880record on this appeal to support petitioner’s claim that the elimination of height and weight requirements for the position of Suffolk County police officer was based upon an error of law, was arbitrary and capricious, or was an abuse of discretion. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Shapiro, JJ., concur.